DAUKSCH, Judge.
This is an appeal from an order denying a transfer of venue from Orange to Bro-ward County. We reverse the order because the cause of action did not accrue in Orange County, the defendants are residents of Broward County, entered into the contracts in Broward County and did business there and not in Orange County. See § 47.011, Fla.Stat. (1985). This cause is remanded to the trial court with directions to order the case transferred to Broward County.
REVERSED and REMANDED.
ORFINGER and COWART, JJ., concur.